Citation Nr: 1518154	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of a 10 percent rating for hypertension, to include the issue of whether the reduction in rating was proper. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1967 to May 1970.  He was awarded, in part, the Purple Heart Medal and Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO reduced a 10 percent rating for hypertension to a noncompensable evaluation, effective November 1, 2011.  The Veteran appealed this rating action to the Board.

In September 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  


FINDING OF FACT

In the August 2011 rating decision, the RO reduced the rating for the Veteran's service-connected hypertension from 10 percent to noncompensably disabling (the 10 percent rating had been in effect for more than five years) without observance of applicable regulation; the rating reduction is therefore void ab initio. 


CONCLUSION OF LAW

The reduction of the rating for hypertension was not proper; and, the 10 percent rating is restored, effective November 1, 2011.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds there has been sufficient VA compliance with the notice and duty to assist provisions of the law for the decision reached in this case, and that, in view of the outcome discussed below, any possible deficiencies have not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Inasmuch as this issue involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings if such reductions result in a reduction in the compensation paid to the veteran.  Here, service connection has been established for disabilities in addition to hypertension.  Prior to the reduction, the combined evaluation, the evaluation upon which the amount of compensation depends, was 30 percent and the reduction resulted in a combined evaluation of 20 percent.  A VA Compensation and Pension Award, dated in August 2011, is associated with the claims file and shows that the amount of compensation paid to the Veteran was reduced following the reduction of the rating assigned for hypertension. Therefore, the procedural requirement of 38 C.F.R. § 3.105(e)-(i) are applicable. 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the more general notice and duty provisions of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West. 2014). See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

The rating reduction in question has been found to be improper because the RO reduced the rating without observance of applicable regulations regarding ratings that have been in place for more than five years.  Restoration of the 10 percent rating is found to be warranted.  Thus, as the rating is restored from the date that it was reduced, any error VA may have made with regard to the procedural requirements of 38 C.F.R. § 3.105(e) cannot have resulted in prejudice to the Veteran.  No further discussion as to those requirements is necessary. 
As to rating reductions, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than 5 years, such as in the current appeal.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown , 5 Vet. App. 413 (1993).  Service connection was established for hypertension in an April 2006 rating decision and a 10 percent rating was assigned effective, September 19, 2005.  The reduction was effective November 1, 2011.  Hence, the rating was at the 10 percent level for more than 5 years. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years. Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, in Schafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344(a), among other regulations.  Id. 

In the instant case, all relevant documents tend to show that the RO reduced the disability rating assigned to the Veteran's hypertension without taking 38 C.F.R. § 3.344(a) into consideration.  The Board has reviewed the January 2011 rating decision proposing the reduction, the February 2011 notice letter regarding that proposed reduction, the August 2011 rating decision, wherein the RO reduced the rating to noncompensably disabling, the September 2011 notice letter regarding the reduction, September 2012, February 2013 Statement of the Case (SOC), and Supplemental Statement of the Case (SSOC), respectively.  None of these documents refer to 38 C.F.R. § 3.344(a) or include language indicating that the RO considered 38 C.F.R. § 3.344(a).  The September 2012 SOC states that because the Veteran did not have diastolic pressure predominantly 100 or more or required continuous medication for control, criteria necessary for a 10 percent disability rating under Diagnostic Code 7101, the reduction was confirmed.  (See September 2012 SOC, at page (pg.) 17)).  The February 2013 SSOC states that VA treatment records documented an improved status which confirmed the noncompensable evaluation.  (See February 2013 SSOC at pg. 2).  

None of these documents refer to sustained improvement, or whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The Board cannot glean from any of these documents that the RO considered whether the improvement would be maintained under the ordinary conditions of life.  Neither the SOC nor the SSOC include the text of, or even list, 38 C.F.R. § 3.344, despite listing the full text of several other regulations.   In addition, none of these documents refer to the length of time that the 10 percent rating had been in place, or mention the date that the rating was assigned.  From these documents, the Board concludes that the rating reduction was made without observance of the protections in place for ratings that have been in effect for more than 5 years, as specified in 38 C.F.R. § 3.344(a). 

Clear from the cases discussed above, when the RO reduces a rating without observance of the law, its action was without authority and the reduction is void ab initio.  Therefore the appeal as to this issue must be granted and the 10 percent rating for hypertension is restored, effective November 1, 2011. 

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to restoration of the 10 percent disability rating for hypertension is granted, effective November 1, 2011.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


